DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 9/30/2020 has been acknowledged and entered.
Claims 1-3, 6-7, and 11-14 are pending.  
Claims 1-3, and 6-7 have been amended.
No new claims have been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-7, and 11-14 are rejected under 35 U.S.C. 103 as obvious over Cabell U.S.2013/0280503 A1) in view of Maladen et al (US 2015/0173571 A1).
Regarding claims 1 – 3 and 13, Cabell ‘503 discloses a single or multi-ply sanitary tissue comprising (two or more layers associated with each other) a fibrous structure (second layer) (paragraph [0009]) comprising a plurality of hydroxyl polymer filaments (paragraph [0015]).  Cabell ’503 discloses the multiply structure also may 2 (gsm) or greater (paragraph [0127]).  Although Cabell ’503 does not explicitly teach the exact basis weight of claims 1-3, or a second layer consisting essentially of pulp fibers, the disclosure of Cabell ’503 of a scrim basis weight of 2 g/m2 (gsm) or greater (paragraph [0127]) completely overlaps the instant claimed ranges of claims 1-3.  Therefore, it would have been obvious to a person having ordinary skill in the art to use a scrim as taught by Cabell ‘503 having a basis weight of 2 g/m2 (gsm) or greater overlapping the instant claimed basis weights of claims 1-3.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  
Cabell ’503 doesn’t teach a second layer consisting essentially of pulp fibers.
However, Maladen teaches that similar fibrous structures may be a plurality of pulp fibers (consisting of or consisting essentially of pulp fibers) or functionally equivalent materials such as hydroxyl polymer filaments [0055] as taught by Cabell ‘503 which form layers that are functional equivalents.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a second layer consisting essentially of pulp fibers recognized as a functionally equivalent layer by Maladen in place of the hydroxyl polymer second layer of Cabell ‘503.

Regarding claims 6-7, Cabell ‘503 in view of Maladen teaches all of the limitations of claim 1 and Maladen further teaches pulp fibers may be present in the fibrous structure basis weight of greater than 15-120 g/m2 (gsm) (paragraph [0046]).  Although Cabell ‘503 in view of Maladen does not explicitly teach a pulp basis weight of at least 6, at least 6 to about 20 gsm, or at least 6 to about 50 gsm the disclosure of Maladen of pulp fibers present at a basis weight of greater than 15-120 g/m2 (gsm) completely overlaps the instant claimed ranges of at least 6, or at least 6 to about 50 gsm.  

Therefore, it would have been obvious to a person having ordinary skill in the art to use pulp fibers present at a level as taught by Maladen having a basis weight of greater than 15-120 g/m2 (gsm) overlapping the instant claimed basis weight of at least 6, at least 6 to about 20 gsm, or at least 6 to about 50 gsm.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
Regarding claims 11 and 12, Cabell ‘503 in view of Maladen teaches all of the limitations of claim 1 and further discloses the hydroxyl polymer filaments may comprise materials such as starch, starch derivatives, cellulose, cellulose derivatives, hemicellulose, hemicellulose derivatives, and synthetic polymers including, but not limited to polyvinyl alcohol, thermoplastic polymer, such as polyesters, nylons, polyolefins such as polypropylene filaments, polyethylene filaments, and biodegradable thermoplastic fibers such as polylactic acid filaments, polyhydroxyalkanoate filaments, polyesteramide filaments and polycaprolactone filaments from which it would have been 
Regarding claim 14, Cabell ‘503 in view of Maladen teaches all of the limitations of claim 13 and Cabell ‘503 further teaches a sanitary tissue product in the form of a roll (paragraph [0039]).

Response to Arguments
Applicant's arguments filed 9/30/2020 have been fully considered in view of the amendments. Applicant’s argument that none of the references or combinations teaches the combined limitations of claim 1 as amended is considered convincing and the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Maladen as set forth above.  It is additionally noted that Applicant has identified layers consisting essentially of pulp as admitted prior art in paragraph [0078] of the published specification which recites “known layered fibrous structures, especially known wetlaid and/or air-laid layered fibrous structures that consist or consist essentially of pulp fibers.”   
Applicant argues that Cabell ’503 in paragraph [0127] teaches that its scrim has a basis weight of greater than 0.1 to less than 10g/m2 and fails to provide the improved surface and/or softness properties due to the lower basis weight.  In response to Applicant’s argument, it is reiterated that Cabell ’503 in fact recites a basis weight of “greater than 2 g/m2 and/or less than 10 g/m2”.  Because Cabell uses “and/or” Cabell 2 or less than 10 g/m2 and therefore any basis weight at all, which overlaps and renders obvious from about 12 to about 40g/m2.  Applicant also recognizes the need for a fibrous structure with strength without negatively impacting softness.  Additionally, there is no identification or measure of degree softness in the claims.   Therefore, Applicant’s arguments regarding Cabell ‘503 are not convincing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784                                                                                                                                                                                                        

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784